Citation Nr: 0722524	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in November 2006.  


FINDINGS OF FACT

1.  A current bilateral knee disability has not been 
demonstrated.

2.  A current low back disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006); 
71 Fed. Reg. 75,672 (Dec. 18, 2006).

2.  A low back disability was not incurred in or aggravated 
by service nor may it be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. § 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317; 71 Fed. Reg. 75,672 (Dec. 18, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter also told him to submit all relevant evidence in his 
possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The veteran was provided with notice regarding a disability 
rating and effective date in a March 2006.  

As the Board concludes below that the preponderance of the 
evidence is against the service connection claims, any 
questions as to the appropriate disability rating or 
effective dates to be assigned would be rendered moot.  Hence 
the timing deficiency with the March 2006 letter is not 
prejudicial.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  At the time of his November 2006 hearing, the 
veteran indicated that he had been treated by a chiropractor 
for his back and knee conditions subsequent to service.  He 
noted that he had attempted to obtain these records on 
numerous occasions but had only been given a CD with copies 
of his x-rays of on it.  He stated that he had been 
unsuccessful in obtaining any treatment records from this 
facility.  The veteran indicated that copies of these records 
should be available.  He noted that he would attempt to 
obtain the records.  There have been no further records 
received from the veteran subsequent to the hearing despite 
the Board having left the record open for a period of 60 days 
after the hearing.  The veteran has also not submitted a 
release to obtain the treatment records.  Under the VCAA, VA 
is only obligated to get records for which the veteran 
submits necessary authorization.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1)(i).  

No other relevant records have been identified.  The veteran 
was also afforded a VA examination.  As such, no further 
action is necessary to assist the claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Bilateral Knee

In January 2002, the veteran complained of bilateral knee 
pain for the past two weeks when bending up or down.  He 
denied any trauma to his knee.  He rated the pain as 4 out of 
10.  Physical examination performed at that time revealed no 
erythema, no edema, and no sign of deformity.  The veteran 
had full range of motion, with negative drawer, varus/valgus, 
and McMurray's tests.  The veteran had no grind and he could 
knee bend to 90 degrees without pain.  A diagnosis of 
generalized knee pain was rendered.  

At the time of the veteran's August 2002 retention physical 
examination, normal findings were reported for the lower 
extremities.  On his August 2002 report of medical history, 
the veteran checked the "yes" box when asked if he had or 
had ever had knee trouble.  In the explanation of the "yes" 
answers portion of the report, it was noted that the veteran 
had had knee pain over the last two years.  He indicated that 
his knee ached when in a certain position for a certain time.  
He also noted that he could almost always crack his knees 
when bending down on them and that he would have audible pops 
in his knees which hurt on occasion.  

In September 2002, the veteran was noted to have left knee 
pain which was random in nature.  At the time of a June 2003 
service separation report of medical assessment, the veteran 
indicated that he had concerns about his knees.  The veteran 
was noted to have knee pain which was possibly patellofemoral 
pain syndrome.  

In July 2004, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that his 
left knee was more troublesome than his right knee.  He 
denied any trauma and stated that the knees had been 
problematic throughout the years.  The veteran indicated that 
he was seen in the military and diagnosed with a strain and 
treated with medication.  He reported that he had popping, 
locking, and stiffening.  The veteran indicated that it was 
the worst at the end of the day.  He had not had any 
surgeries or injections.  He noted that the pain was from 2 
to 7 out of 10 and of a chronic nature without pain free 
days, with biweekly flares that were not long lasting.  
Aggravating conditions were sitting for long periods of time, 
going from sitting to standing, and weather.  He used no 
assistive devices and resting alleviated the problems.  

Physical examination revealed that the veteran was able to 
squat and duck walk.  There was negative Romberg.  His 
straight leg raises were to 90 degrees.  His musculoskeletal 
strength was 5/5, bilaterally, including his quads.  His deep 
tendon reflexes were 2+ and equal.  There was full sensation 
to the lower extremities with brisk capillary refill.  The 
veteran was able to do ten leg lifts with two pound weights 
without difficulty.  His knees were symmetrical without 
crepitus, swelling, or effusion.  There was popping when the 
veteran bent down or stood up.  There was no joint line 
tenderness.  His knees flexed from 0 to 140 degrees, 
bilaterally.  The veteran's knees popped when he squatted or 
duck walked.  His knees were stable to valgus and varus and 
there were negative McMurray, Lachman, drawer pull, and grind 
examinations.  X-rays of the left and right knee were within 
normal limits.  

In his November 2005 substantive appeal, the veteran 
indicated that his knee condition was treated in service and 
that he was going to have an examination performed by a 
private physician.  

At his November 2006 hearing, the veteran reported that his 
knees began to bother him when going up and down ladder wells 
while carrying equipment.  The veteran stated that he was not 
in agreement with the VA examiner's findings.  He reported 
that his knees had steadily gotten worse.  He indicated that 
he did not run anymore and that he dreaded having to get up 
from a bending down position.  The veteran testified that his 
knees would have an audible pop and that they would hurt him.  
The veteran noted that he had received treatment from a 
chiropractor but could not obtain the treatment records.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Pain cannot be compensable in the absence of an in-service 
disease or injury to which the pain can be connected by 
medical evidence.  Such a "pain alone" claim must fail when 
there is no sufficient showing that pain derives from an in-
service disease or injury.  Sanchez-Benitez v. Principi, 259 
F.3d (Fed. Cir. 2001).

While the Board notes that the veteran was found to have knee 
pain on several occasions in service, there was no definitive 
diagnosis of a bilateral knee disorder.  There were also no 
findings of a knee disorder made at the time of the VA 
examination.  

In the alternative, the veteran reportedly served in the 
Persian Gulf, and service connection is potentially available 
on the basis of the presumptions afforded under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  While the veteran has reported 
current symptoms of knee disability that have not been 
attributed to a diagnosed illness, the VA examination shows 
that there were no objective manifestations of a current 
disability.  The examination findings were provided by a 
trained medical professional with no interest in the outcome 
of the veteran's claim.  For these reasons the Board finds 
the examination findings to be more probative than the 
veteran's report of objective manifestations.  As such the 
evidence is against a finding of current objective 
manifestations of knee disability.

Further, in order for the presumptions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 to apply, the disability must be present to 
a compensable degree.  The VA examination showed that all 
findings were normal, and there is no other evidence of a 
compensable knee disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107.

Low Back

The veteran's service medical records reveals that in October 
2001, he reported to sick call with complaints of lower back 
pain for three days between L4-5.  The veteran indicated that 
he could have slept the wrong way.  He woke up in the morning 
with pain.  There were no spasms.  Physical examination 
revealed decreased range of motion.  There was no touch point 
tenderness but the veteran did have pain with flexion.  There 
was no tingling or numbness of the extremities.  A diagnosis 
of mechanical low back strain was rendered.  

At the time of an August 2002 examination, normal findings 
were reported for the spine and other musculoskeletal system 
and the lower extremities.  Physical examination of the back 
revealed no deformity.  The veteran had full range of motion 
and was able to touch his toes.  Motor strength was 5/5 and 
straight leg raising produced a report of pain on the left.  

On his August 2002 report of medical history, the veteran 
checked the "yes" box when asked if he had or had ever had 
recurrent back pain or any back problem.  In the explanation 
of "yes" remarks portion of the report, it was noted that 
the veteran had had a lower back ache that lasted a few days.  
He had the same pain every morning for the past month but it 
decreased throughout the day.  The veteran was "stiff like" 
and had aches.  

In June 2003, the veteran was seen with back pain that had 
lasted for one day.  The veteran indicated that he had fallen 
five days earlier.  He noted that he had back cramps after 
stepping out of a motor vehicle the day before.  The veteran 
stated that his back pain began after sliding down a slide 
and hitting his back on the lower part.  He noted that the 
pain became worse when getting out of his car.  He felt a 
sharp pain for a few seconds.  

Physical examination revealed touch point tenderness in the 
mid back with no edema.  There was decreased range of motion 
due to pain.  There was also pain when twisting his trunk.  
Pain was also present with neck flexion and extension. 

On his June 2003 report of medical assessment, the veteran 
checked the box indicating that he was concerned about his 
back.  The veteran was noted to have mechanical low back 
pain.  

At the July 2004 VA examination, the veteran reported that he 
woke up one morning with a stiff back.  He was seen and 
diagnosed with a strain and treated with a home exercise 
program and physical therapy.  He stated that he later got 
out of a car and his back hurt and he was again seen and 
diagnosed with a sprain.  He now reported having occasional 
stiffness, especially to his low back.  He stated that he had 
seen a chiropractor and that he had a diagnosis of 
degenerative joint disease and early arthritis.  He indicated 
that the pain was 4 to 5 out of 10 chronically without any 
pain free days.  The veteran wore no back brace and had no 
assistive devices.  

Physical examination revealed 5/5 musculoskeletal strength, 
bilaterally.  His spine and hips were in alignment without 
swelling, spasm, or tenderness.  The musculature appeared 
within normal limits.  He was able to forward flex to 90 
degrees and extend to 30 degrees.  He could also rotate and 
laterally extend to 30 degrees.  He was able to heel toe and 
tandem walk without difficulty.  There was negative Romberg 
and straight leg raises were to 90 degrees.  X-rays of the 
lower spine were within normal limits.  

At his November 2006 hearing, the veteran testified that he 
was treated on board ship for a back condition.  He stated 
that since service he had gone to a chiropractor on one 
occasion.  The veteran indicated that it was his belief that 
the VA examination findings of normal for his back were 
incorrect.  The veteran stated that he could not lift 
anything because of his back and that he had to adjust 
himself when sleeping at night.  He indicated that he had a 
CD of the X-rays of his back, but stated that the CD did not 
contain any treatment records or diagnoses.  

While the veteran was treated for back pain on several 
occasions during service, with diagnoses of mechanical low 
back pain and strain being rendered, there has been no 
competent medical evidence submitted or received 
demonstrating that he currently has a low back disorder.  The 
veteran is competent to report current back symptoms, but his 
reports must be weighed against the findings on the VA 
examination.  For the reasons discussed above, the 
examination findings are more probative than the veteran's 
statements and testimony.  There is no other evidence of a 
current back disability.

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation and 
pain cannot be compensable in the absence of an in-service 
disease or injury to which the pain can be connected by 
medical evidence.  Such a "pain alone" claim must fail when 
there is no sufficient showing that pain derives from an in- 
service disease or injury.  Sanchez-Benitez.

Pain could be an objective manifestation of an undiagnosed 
illness for purposes of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Again the VA examination showed no objective 
manifestations of undiagnosed illness, as all findings were 
normal.  Since the examination provided the most probative 
evidence, the weight of the evidence is against finding 
objective manifestations of undiagnosed illness.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


